Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GREGORY K, BAXTER, e¢7 ail., k
*
Plaintiffs,
v. *
CIVIL NO. JKB-19-3241
BURNS & MCDONNELL &
ENGINEERING COMPANY, INC.,
Defendant. *
* * * * * * * * * * * x
MEMORANDUM

Plaintiffs Gregory K. Baxter and Kelechi Osigwe sued their former employer, Burns &
- McDonnell Engineering Company, Inc. (“Burns & McDonnell” or “Defendant”) claiming that
Defendant unlawfully failed to pay Plaintiffs and a class of similarly situated employees overtime
wages. Now pending before the Court is Plaintiffs’ Motion to Compel Discovery (ECF No. 53).!
The motion is fully briefed and no hearing is required. See Local Rule 105.6 (D. Md. 2018), For
the reasons set forth below, the Court will grant the motion in part and deny it in part.

I Background

The procedural history and facts are set forth in the Court’s prior Memorandum Opinion
and Orders (see ECF Nos. 47, 57) and are incorporated by reference and repeated as necessary to
provide context and to resolve the pending motion. In short, Plaintiffs are former employees of
Defendant, and they claim that Defendant unlawfully withheld overtime wages from Plaintiffs and

a class of similarly situated employees in violation of the Fair Labor Standards Act, 29 U.S.C. §§

 

' Also pending is Plaintiffs’ motion for conditional certification and court-authorized notice. (ECF No. 35.) That
motion will be addressed in a future memorandum and order.

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 2 of 9 '

201 et seg. (“FLSA”), the Maryland Wage and Hour Law, Md. Code Ann., Lab. & Empl. §§ 3-
401 et seq. “MWHL”), and N.Y. Lab. Law §§ 650 et seg. “NYLL”). (Compl., ECF No. 1.)

The parties’ submissions make it clear that their central disagreement is whether Defendant
compensated Plaintiffs on a “salary basis” under 29 C.F.R. § 541.602. (See Mot. Compel Mem.
Supp. at 1, ECF No. 53-1; Opp’n Mot. Compel at 2, ECF No. 59.) If Plaintiffs were paid on a
salary basis, then Defendant was likely correct in considering them exempt from the FLSA time-
and-a-half overtime pay requirement. If Plaintiffs were not paid on a salary basis, then Defendant
likely violated FLSA by failing to pay them time-and-a-half for overtime. The parties agree that
the Court’s determination on the “salary basis” question will likely turn on its findings regarding:
(1) whether Plaintiffs’ compensation was subject to improper deductions under 29 CER. §
541.603; (2) whether the 29 C.F.R. § 541.604(b) reasonable relationship test applies to Plaintiffs;
and (3) if so, whether each Plaintiff's compensation meets that test.

In accordance with the Court’s preferred practice in FLSA matters, the Court entered a
scheduling order wherein the parties would be granted the opportunity to explore the merits of the
individual Plaintiffs’ claims and seek summary judgment on those claims before being required to
engage in class discovery. (ECF Nos. 23, 47.) On October 2, 2020, four days before the October
6 close of the initial discovery period, Plaintiffs filed the pending motion to compel. (ECF No.
53.) The dispute centers around Defendant’s responses to four Requests for Production—Request
Nos. 1, 8, 26, and 42, which seek:

1: All time sheets, pay stubs, W-2s, and/ or PAYROLL RECORDS for

PLAINTIFFS and the PUTATIVE CLASS MEMBERS during the LIMITATIONS
PERIOD. |

8: All DOCUMENTS DEFENDANT reviewed in determining how to pay
PLAINTIFFS and the PUTATIVE CLASS MEMBERS.

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 3of9 ,

26: ALL DOCUMENTS, if any, reflecting any PUTATIVE CLASS MEMBERS
(including PLAINTIFFS) were compensated “STRAIGHT TIME FOR
OVERTIME?” per contract with any customer.

42: DOCUMENTS which evidence that DEFENDANT met the “reasonable
relationship” test with regards to PLAINTIFFS and the PUTATIVE CLASS
MEMBERS.

While acknowledging that Defendant is not required to produce documents relevant solely to class
issues at this stage in the case, Plaintiffs argue that some of the documents Defendant has withheld
are relevant to the merits of Plaintiffs’ individual cases. Defendant contends that the requested
documents are not relevant to Plaintiffs’ individual cases and that Plaintiffs’ ongoing push for
these documents is therefore made in defiance of the Court’s scheduling order.

A. Legal Standards

Rule 26(b) of the Federal Rules of Civil Procedure provides that, as a general rule “[p]arties
may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
defense and proportional to the needs of the case[.]” “Relevance” in the discovery context is
“construed broadly to encompass any matter that bears on, or that reasonably could lead to other
matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.
Sanders, 437 U.S. 340, 351 (1978). |

Pursuant to Rule 37(a), if a party refuses to make requested disclosures and efforts to
resolve the discovery dispute fail, the opposing party may move for an order compelling discovery.
The “party resisting discovery bears the burden of showing why” the information at issue should
not be disclosed. Brey Corp. v. LO Mgmt., LEC, Civ. No. AW-11-718, 2012 WL 3127023, at *4
(D. Md. July 26, 2012) (internal quotations and citations omitted). “District courts enjoy
substantial discretion in managing discovery, including granting or denying motions to
compel.” Clark v. Unum Life Ins. Co. of Am., 799 F. Supp. 2d 527, 531 (D. Md. 2011) (citing

Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia, Inc., 43 F.3d 922, 929 (4th Cir. 1995)).
3

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 4 of 9
HE ~~ Analysis
As noted, Plaintiffs’ motion contests the sufficiency of Defendant’s response to ‘four of
Plaintiffs’ Requests for Production. The Court will address each Request in turn.
A, Request No. 1: All time sheets, pay stubs, W-2s, and/ or PAYROLL

RECORDS for PLAINTIFFS and the PUTATIVE CLASS MEMBERS
during the LIMITATIONS PERIOD.

Regarding Request No. 1, Plaintiffs ask the Court to “compel Burns & McDonnelt to
supplement its production to Baxter’s Request for Production No. 1 by providing anonymous
payroll data for employees paid under the same pay plan as Plaintiffs.” (Mot. Compl, Mem,
Supp. at 15.) Plaintiffs argue that such data is relevant to whether the individual Plaintiffs were
compensated on a salary basis. The Court agrees in part and will order Defendant to produce
anonymized payroll data for employees with the same job classifications as Plaintiffs.

As noted above, the central question of whether each Plaintiff qualifies as salaried (and
therefore exempt) under 29 C.F.R. § 541.602 will depend in part on whether he was subject to
“improper deductions” under 29 C.F.R. § 541.603. A finding that either Plaintiff was subject to
improper deductions would indicate that he was not actually paid on a salary basis.

Under § 541.603, determining whether an employee was subject to improper deductions
can involve more than simply observing if and under what circumstances that employee’s pay was
docked. The Department of Labor (“DOL”) has explained that “[aJn exempt employee who has
not suffered an actual deduction nonetheless may be harmed by an employer docking the pay ofa
similarly situated co-worker” because “exempt employees in the same job classification working
for the same managers responsible for the actual improper deductions may reasonably believe that
their salary will also be docked” and therefore alter their behavior. Defining and Delimiting the

Exemptions for Executive, Administrative, Professional, Outside Sales and Computer Employees,

69 Fed. Reg. 22122-01, 22180 (Apr. 23, 2004). Accordingly, § 541.603(b) specifies that “[i]f the
4

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 5 of9

facts demonstrate that the employer has an actual practice of making improper deductions, [a salary
basis dependent] exemption is lost during the time period in which the improper deductions were
made for employees in the same job classification working for the same managers responsible for
the actual improper deductions.” And § 541.603(a) includes among the factors courts should look
to in determining whether an employee was subject to improper deductions: “the number and
geographic location of employees whose salary was improperly reduced,” and “the number and
geographic location of managers responsible for taking the improper deductions.”

Pursuant to this authority, evidence establishing whether employees with the same job
classifications as Plaintiffs had their pay docked improperly is relevant to whether Plaintiffs were
paid on a salary basis, While Defendant is correct that the Court may find evidence related to other
employees’ compensation unpersuasive if neither Plaintiff’s compensation was ever improperly
docked, such speculation does not render evidence regarding similarly situated employees
irrelevant or disproportionate under Rule 26(b). (Opp’n Mot. Compel at 10-12.) However, the
Court agrees with Defendant that evidence of Defendant’s practices with employees in different
roles than Plaintiffs is not relevant under the above regulations and guidance, and that production
of payroll data for the full class of employees Plaintiffs seek to represent would be
disproportionately burdensome at this stage. See § 541.603(b) (“Employees in different job
classifications or who work for different managers do not lose their status as exempt employees”
merely because an employer makes improper deductions from the salary of employees in a
different job classification.). The Court will therefore order Defendant to produce anonymized
payroll data for employees on the same pay plan as Plaintiffs who were likewise classified as
associate startup coordinators or senior electrical engineers. (See Gertelos Depo. at 95:6~95:19,

Mot. Compel Ex. 1, ECF No. 53-3) (discussing Plaintiffs’ classifications).)
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 6 of 9

B. Request No. 8: All DOCUMENTS DEFENDANT reviewed in determining
how to pay PLAINTIFFS and the PUTATIVE CLASS MEMBERS.

Regarding Request No. 8, Plaintiffs complain that Defendant “refuses to provide any
documents it reviewed to determine whether its ‘straight time for overtime’ compensation plan . .
. met the ‘salary basis’ test,” and ask the Court to compel Defendant to “supplement its production
by providing the documents it reviewed to determine how to pay Plaintiffs.” (Mot. Compel. Mem.
Supp. at 16 (emphasis in original).) Defendant rejoins that “Defendant produced Plaintiffs’
personnel files . . . time sheets, pay stubs, W-2s, and/or payroll records” and has therefore
“produced all responsive documents.” (Opp’n Mot. Compel at 20.)

As drafted, the Request is overbroad and seeks information that Defendant is not obligated
to produce. However, Plaintiffs have clarified that the documents they seek to compel are
Defendant’s records outlining its policies for paying Plaintiffs and analyzing these policies. Such
records are relevant to the question of whether Plaintiffs were paid on a salary basis. Of course, it
goes without saying that Defendant need not produce legal analyses protected by the attorney-
client privilege or the work product doctrine, Likewise, to the extent that Defendant has already
produced the relevant records in response to other Requests, Defendant need not reproduce them.
However, to the extent that there remain non-exempt policy documents regarding Plaintiffs’
compensation that have not been produced, Defendant is ordered to produce them.

C. Request No, 26; ALL DOCUMENTS, if any, reflecting any PUTATIVE
CLASS MEMBERS (including PLAINTIFFS) were compensated
“STRAIGHT TIME FOR OVERTIME” per contract with any customer.

Regarding Request No. 26, Plaintiffs asks the Court to compel Defendant to:

supplement its production by providing the contracts (and most importantly, the
rate-sheets) it maintained with the clients to which it assigned Plaintiffs to work to
determine whether Burns & McDonnell: (1) negotiated the purported minimum
guaranteed salary it claims it paid Plaintiffs; (2) negotiated a minimum number of
hours for Plaintiffs to work each week consistent with any alleged base “salary”;
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 7 of 9

and (3) negotiated for Plaintiffs’ work to be billed (and therefore paid) on an hourly’
basis,

(Mot. Compel Mem. Supp. at 17.) Plaintiffs argue that certain deposition testimony indicates that
Defendant’s contracts with its clients may have dictated not just the rates Defendant billed clients
for Plaintiffs’ work, but also the compensation Defendant could pay Plaintiffs, and that the
contracts are therefore relevant to the FLSA analysis. Defendant responds that its client contracts
merely dictate the rates at which Defendant bills a client, not the compensation Defendant pays its

employees, and that such contracts are therefore irrelevant. (Opp’n Mot. Compel at 20-22.)
|

Confidential contracts that speak only to Defendant’s billing practices, hot its
compensation practices, are not relevant to the FLSA analysis—-which asks whether Defendant
paid Plaintiffs on a salary basis, not whether Defendant billed clients by the hour for Plaintiffs’
work. However, to the extent that Defendant’s client contracts dictated (in Plaintiffs’ words), “the

purported minimum guaranteed salary it claims it paid Plaintiffs” or “a minimum number of hours

for Plaintiffs to work each week consistent with any alleged base ‘salary,’” such contracts could

|
be relevant to determining whether Defendant paid Plaintiffs on a salary basis. Therefore, the
Court will order Defendant to produce any client contracts that either set the minimum guaranteed
salary Defendant paid Plaintiffs or the minimum number of hours Plaintiffs were required to work.

If no such contracts exist, and the documents Plaintiffs seek speak only to billing and not

compensation, Defendant will supply a sworn declaration affirming as much. |

D, Request Ne. 42: DOCUMENTS which evidence that DEFENDANT inet the
“reasonable relationship” test with regards to PLAINTIFFS and the
PUTATIVE CLASS MEMBERS.

Regarding Request No. 42, Plaintiffs’ motion will be denied. This discovery will be
|
delayed until after the forthcoming summary judgment motion, should Plaintiffs’ claims survive.

 

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 8 of 9

As noted above, a central inquiry in this dispute is whether the 29 C.F.R. § 541:604(b)
reasonable relationship test applies to Plaintiffs, and if so, whether each Plaintiffs compensation
met that test. The reasonable relationship inquiry “is an employee-specific analysis,” which is

coe

determined in reference to the compensation and “‘usual earnings’ for each individual
employee”—not in reference to a class of employees as a whole. U.S. Dep’t of Labor, Wage &
Hour Div., Opinion Letter Fair Labor Standards Act, 2018 WL 5921453 (N ov. 8, 2018). As such,
the expansive discovery Plaintiffs seek related to prospective class members’ compensation is not
sufficiently relevant to the question of Defendants liability for violations with regards to the
individual Plaintiffs to justify the heavy burden of production. :
Plaintiffs do make the compelling point that evidence of broad “reasonable relationship”
problems could be highly relevant to determining the willfulness of the alleged FLSA violations
as to the individual Plaintiffs, which determination will dictate the magnitude of the damages
available to the individual Plaintiffs. (Mot. Compel Mem. Supp. at 18-19.) The Court agrees with
this argument. However, in light of the expansive scope of the discovery sought, the Court deems
it more consistent with the scheduling order and the considerations implicated therein to delay this
discovery until after decision on Defendant’s forthcoming summary judgment motion. Ifthe Court
finds as a matter of Jaw that Defendant’s treatment of Plaintiffs did not violate FLSA, then
evidence that speaks only to damages will not be relevant, and this potentially burdensome
discovery can be avoided. If, on the other hand, summary judgment is denied, then Plaintiffs will

receive the information they seek in the second discovery period and will suffer no prejudice from

the delay. As such, Plaintiffs’ motion will be denied as to this Request.

 
Case 1:19-cv-03241-JKB Document 62 Filed 11/04/20 Page 9 of 9

IV. Conclusion
For the foregoing reasons, an order shall enter granting in part and denying in part

Plaintiffs’ motion to compel (ECF No. 53).

DATED this 2 day of November, 2020.
BY THE COURT:

LD K A2L Le

James K. Bredar
Chief Judge

 
